

Exhibit 10.3
SECOND AMENDMENT
TO THE
DOLLAR TREE STORES, INC.
2003 DIRECTOR DEFERRED COMPENSATION PLAN


THIS SECOND AMENDMENT (“Amendment”) to the Dollar Tree Stores, Inc. 2003
Director Deferred Compensation Plan (“Plan”) made effective as of the 10th day
of December, 2007 by Dollar Tree Stores, Inc. (“Company).  All capitalized terms
in this Amendment not otherwise defined shall have their respective meanings
under the Plan.


WHEREAS, the Company wishes to amend and conform the written terms of the Plan
to the requirements of Section 409A of the Internal Revenue Code of 1986,


WHEREAS, the Plan has been operated in good faith compliance with the
requirements of Section 409A of the Code for periods starting January 1, 2005
and through the effective date of this Amendment, and


WHEREAS, on October 3, 2007, the Board of Directors authorized the officers of
the Company to execute the amendments required pursuant to Section 409A of the
Code,


NOW, THEREFORE, the Company hereby adopts this Amendment upon the following
terms and conditions effective immediately:


1.            The first sentence of Section 3.1(a) shall be amended and restated
in its entirety as follows:
 
               3.1 (a)       Any Eligible Director may elect to defer in either
cash or Shares all or a portion of the Fees earned during any calendar year by
delivering a deferral election to the Company not later than (i) December 31 of
the year immediately preceding the year to which the deferral election relates,
or (ii) with respect to an Eligible Director's first year or partial year of
service as a director, thirty days following the date on which such director
first became a director, but only for Fees earned after such election is made.


2.            Section 3.3 of the Plan shall be amended and restated in its
entirety as follows:


     3.3. PAYMENT.


(a)           An Eligible Director's Deferred Compensation Accounts shall be
paid to the director (or, in the event of death, to his or her designated
beneficiary or estate) as follows: at the director's option, either (i) in a
single lump sum as soon as practicable following the earlier of (x) the date on
which the director ceases to serve as a director of the Company or (y) the date
specified by the director as the distribution date (such earlier date shall be
referred to as the "Distribution Date"), or (ii) in annual installments over a
period, to be specified by the director, not to exceed five years commencing as
soon as practicable after the Distribution Date. If an Eligible Director's Cash
Deferral Account is paid in installments, the amount of each installment shall
be (l) the balance of the Cash Deferral Account on the Distribution Date divided
by the number of installments plus (2) interest credits. A cash payment will be
made with the final installment for any fraction of a share of Common Stock
credited to the Eligible Director's Deferred Stock Account.


(b)           Upon the death of an Eligible Director, the Company shall pay any
remaining benefits as a single lump sum within 90 days following the date of
death.


(c)           A lump sum payment and the first payment in a series of
installment payments shall be paid no later than: (i) the end of the calendar
year in which the Distribution Date occurs, or (ii) if later, the 15th day of
the third month following the Distribution Date.   Subsequent installment
payments shall be paid on the anniversary date of the first payment.


(d)           An Eligible Director’s continued service as an employee of the
Company is not taken into account in determining whether such director is
entitled to a payment under this Plan upon his resignation from the Board.


(e)           Except as provided in Treasury Regulation section 1.409A-3(j), no
acceleration in the time or schedule of any payment or amount scheduled to be
paid from an Eligible Director’s Account is permitted.
 
 
3.            Section 5.3 of the Plan shall be amended and restated in its
entirety as follows:



--------------------------------------------------------------------------------


     5.3                      AMENDMENT OF THIS PLAN. The Board of Directors may
suspend or discontinue this Plan or revise or amend it in any respect, provided,
however, that: (i) without approval of the Company's shareholders, no revision
or amendment shall (x) change the total number of Shares subject to this Plan
(except as provided in Section 5.4), (y) change the designation of the class of
directors eligible to participate in the Plan, or (z) materially increase the
benefits accruing to participants under or the cost of this Plan to the Company
and (ii) the Plan shall not be terminated unless such termination is permitted
and administered in accordance with Treasury Regulation section
1.409A-3(j)(4)(ix). Moreover, in no event may Plan provisions be amended more
than once every 6 months, other than to comport with changes in the Internal
Revenue Code, the Employee Retirement Income Security Act, or the rules and
regulations thereunder.

 
4.            The following sentence is added to the end of Section 5.4:


A cancellation of a stock right or shares in exchange for a cash payment or
other settlement is only permitted if such payment or settlement does not result
in an impermissible acceleration of benefits under Section 409A.




5.            Section 5.5 of the Plan shall be amended and restated in its
entirety as follows:
              5.5         CHANGE OF CONTROL.  Upon a Change of Control (as
defined below), any outstanding balance in an Eligible Director’s Cash Deferral
Account shall be paid in a lump sum and any outstanding balance in an Eligible
Director’s Deferred Stock Account shall be distributed in shares of Common Stock
if the Eligible Director ceases to serve as a director of the Company or a
surviving company after the date of the Change of Control.   For purposes of the
Plan, the term Change of Control includes:  (i) a change in the ownership of the
Company, (ii) a change in effective control of the Company, or (iii) a change in
the ownership of a substantial portion of the assets of the Company.   A change
in the ownership of the Company occurs on the date that any one person, or more
than one person, acting as a group, acquires ownership of stock of the Company
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Company.   A change in the effective control of the Company occurs only on (i)
the date any on person or group acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock, or (ii) the date
a majority of the members of the Company’s Board is replaced during any 12 month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board before the date of the appointment or
election.  A change in the ownership of a substantial portion of the assets of
the Company occurs on the date that any one person or group acquires assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all the assets of the Company
immediately before such acquisition.  This definition of Change in Control shall
be interpreted in a manner that is consistent with Treasury Regulation section
1.409A-3(i)(5).


6.            Section 5.11 is added to the Plan as follows:


 5.11  SECTION 409A OF THE CODE.


(a)           Any benefit, payment or other right provided by the Plan shall be
provided or made in a manner, and at such time, in such form and subject to such
election procedures (if any), as complies with the applicable requirements of
Code section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2). Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).
 
            (b)           It is specifically intended that all elections,
consents and modifications thereto under the Plan will comply with the
requirements of Code section 409A (including any transition or grandfather rules
thereunder). The Company is authorized to adopt rules or regulations deemed
necessary or appropriate in connection therewith to anticipate and/or comply the
requirements of Code section 409A (including any transition or grandfather rules
thereunder and to declare any election, consent or modification thereto void if
non-compliant with Code section 409A.
 
            (c)           Pursuant to Section 3.01(B)(1).02 of Internal Revenue
Notice 2007-86 (“Transition Relief”), the Company shall permit Participants to
modify their existing deferral elections previously made pursuant to the Plan to
reflect new deferral elections regarding the time and form of payment of
benefits under the Plan to the full extent permitted by, and in accordance with,
the Transition Relief.


WITNESS the signature of the undersigned officer of Dollar Tree Stores, Inc.




DOLLAR TREE STORES, INC.




By:__/s/ Bob Sasser______________
Bob Sasser
 
Back to Form 8K [form8k.htm]
Forward to Exhibit 10.4 [ex10_4.htm]